The offense is bringing stolen cattle into Texas; the punishment, confinement in the penitentiary for two years.
No recognizance appears in the record. Appellant is at large. Hence this court is without jurisdiction to entertain the appeal.
Appellant has filed an application for writ of certiorari to issue to the district clerk of Wheeler County ordering him to prepare a true and correct transcript of the record in this case. It is stated that appellant actually entered into recognizance in open court and that a docket entry thereof was made. A certificate of the clerk is to the effect that while a recognizance was entered into by appellant and his sureties, a copy thereof was not carried forward into the minutes of the court. Hence it would be useless to grant the writ. The application is refused.
The appeal is dismissed.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 342